DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 6/2/22. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 6/2/22 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/2/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
   
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyung et al., (Hyung), US Patent 10008108.

 	As per claim 1, Hyung teaches a method, comprising: 
receiving, by a computing device, a notification from an accessory device, (status (representing notification/response) received; transfer status information to an external mobile terminal ((computing device) (thus, received notification (status)) (col. 2, lines 2-11; col. 3, lines 48-49; Fig. 3/311); 
at least in response to the notification, determining, by the computing device, that the accessory device is associated with a service group, (displays the received status
information and a means for controlling the selected device through the display unit 203 (of mobile terminal (computing device)). Wherein the selected device is part of a service group (via providing a service to the home network) of devices to be controlled via supplying a means for controlling the selected device and communicating whether the device is in a power on state) (col. 2, lines 2-8; col. 4, lines 8-18; col. 6, lines 42-45; Fig. 3/311); and 
presenting, by the computing device and on a display of the computing device, a service group control user interface associated with the service group, (displaying the received status information and a user interface (service group control user interface) for controlling the selected device; The application data 206 includes information that is used to execute the home network application and information on sub applications
including a user interface for displaying the status information and controlling the operations of the home devices); (col. 4, lines 33-38; Fig. 1).

 	As per claim 2, the method of claim 1, Hyung teaches wherein the notification comprises a status update of the accessory device, (status (notification/response) received; The status information of the device includes at least one of a power on/off state (update) of the device, a current operation state (update as well)) (col. 2, lines 2-8; col. 6, lines 42-45; Fig. 3/311).
.  
 	As per claim 3, the method of claim 2, Hyung teaches wherein the status update of the accessory device comprises identification that the accessory device has been added to a home network, (wherein the status information of the device includes at least one of a power on state, thus comprising identifying the device is on the (added to the) network and powered on; note the status of the device if connected allows control of the device, thus further identifying that accessor has been added to network by being able to control it; also via displaying a list of devices connected to the home network shows the devices added to the network) (col. 2, lines 2-8; col. 6, lines 12-14; 22-26 and 42-45).  

 	As per claim 4, the method of claim 1, Hyung teaches wherein the service group comprises an accessory group of related accessories, (see Fig.1, related via the same home network and the list; the list of the home devices 104 (related to the home) 
displayed on the application can be automatically added or deleted according to the home device 104 currently connected to the home network, and the shapes of icons may be set by the user) (col. 6, lines 22-26; Fig. 1). 

 	As per claim 5, the method of claim 4, Hyung teaches wherein the related accessories are at least one of a same accessory type, configured to perform a same or similar feature, configured as part of a same service, or added to a same room or zone, (via a plurality of security cameras (same accessory type); other security cameras through the control button positioned below the status information window; also wherein the devices are perceived to be added to a same zone/neighborhood/house, which is the home and its network; also configured as part of the same service via providing a home network service) (col. 7, lines 18-19; Fig. 1).  

 	As per claim 6, the method of claim 1, Hyung teaches further comprising: presenting, on the display, a graphical representation of the notification, (see Fig. 5, 6 and 7); and wherein the service group control user interface is presented in response to receipt of a selection of the graphical representation of the notification, (i.e. via Fig. 6, Fig. 7 and Fig. 8; Fig. 8 depicts the graphical representation of status for Living room since the illumination state of the house through the status information window) (col. 7, lines 3-11 and 20-26 and 12-19; Fig. 6-8).  

 	As per claim 7, the method of claim 1, Hyung teaches further comprising: receiving, via the service group control user interface, selection of a setting associated with the service group, (the user can see the current illumination state of the house through the status information window, and can set (selection of a setting) the illumination on or off) (col. 7, lines 22-24); at least in response to the selection, transmitting an instruction to the accessory device to change a state of the accessory device, (via setting the illumination on or off (comprises instruction/command) is viewed as transmitting an instruction to the device to change a state) (col. 3, lines 56; col. 7, lines 22-24: Fig. 3/316).

 	As per claim 8, the method of claim 7, Hyung teaches wherein the instruction is further transmitted to other accessory devices associated with the service group, (wherein the on or off instruction (command) applies to printer via the user can grasp the power on/off state, output state, cartridge or paper state of the printer, and can control the power on/off and the output of the printer) (col. 3, lines 56; col. 7, lines 27-32; Fig. 3/316).  

 	As per claim 9, the method of claim 1, Hyung teaches wherein the service group control user interface comprises at least a control switch user interface element for the accessory device, (via can set the illumination on or off or vary the intensity; and via a direct touch of the status information window or another manipulation button (control switch user interface element)) (col. 7, lines 22-26; Fig. 8).  

 	As per claim 10, Hyung teaches a computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations, (col. 2, lines 22-23)
	The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
  
 	As per claim 11, the computer-readable storage medium of claim 10, Hyung teaches wherein the notification comprises identification that the accessory device has been added to a home network, (wherein the status information of the device includes at least one of a power on state, thus comprising identifying the device is on the (added to the) network and powered on; note the status (notification) of the device if connected allows control of the device, thus further identifying that accessor has been added to network by being able to control it; also via displaying a list of devices connected to the home network shows the devices added to the network) (col. 2, lines 2-8; col. 6, lines 12-14; 22-26 and 42-45).
 
 	As per claim 12, the computer-readable storage medium of claim 10, Hyung teaches wherein the service group comprises a plurality of related accessories, (see Fig.1, related via the same home network and the list; the list (plurality) of the home devices 104 (related to the home) displayed on the application can be automatically added or deleted according to the home device 104 currently connected to the home network, and the shapes of icons may be set by the user) (col. 6, lines 22-26; Fig. 1).   

 	As per claim 13, the computer-readable storage medium of claim 10, Hyung teaches wherein the operations further comprise: presenting, on the display, a graphical representation of the notification, (see Fig. 5, 6 and 7); and wherein the service group control user interface is presented in response to receipt of a selection of the graphical representation of the notification, (i.e. via Fig. 6, Fig. 7 and Fig. 8; Fig. 8 depicts the graphical representation of status for Living room since the illumination state of the house through the status information window) (col. 7, lines 3-11 and 20-26 and 12-19; Fig. 6-8).  
  
	As per claim 14, the computer-readable storage medium of claim 10, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

 	As per claim 15, the computer-readable storage medium of claim 14, it is rejected based on the analysis of claim 8, due to the similarity of the limitations.  

 	As per claim 16, the computer-readable storage medium of claim 10, it is rejected based on the analysis of claim 9, due to the similarity of the limitations.  

 	As per claim 17, Hyung teaches a computing device, comprising: one or more storage media configured to store computer-executable instructions; and one or more processors coupled to the one or more storage media, and configured to execute the computer-executable instructions (programs execute instructions) (col. 2, lines 22-23; col. 4, lines 29-38)
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations. 
 
 	As per claim 18, the computing device of claim 17, it is rejected based on the analysis of claim 11, due to the similarity of the limitations. 
 
 	As per claim 19, the computing device of claim 17, it is rejected based on the analysis of claim 12, due to the similarity of the limitations.  
 	As per claim 20, the computing device of claim 17, it is rejected based on the analysis of claim 9, due to the similarity of the limitations.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Son, US PGPub. No.: 20050188050, para. 24 and Breh, US PGPub. No.: 20040054789, para. 11.  See form 892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        12/6/22